 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8       UNITED STATES OF AMERICA,                                   CASE NO. 1:03-CR-5111 AWI-1
 9                               Plaintiff
                                                                     ORDER FOR RESPONSE TO MOTION
10                      v.                                           FOR EARLY TERMINATION OF
                                                                     SUPERVISED RELEASE
11       ENRIQUE DIAZ,
12                               Defendant
13

14

15            On June 17, 2021, Defendant Enrique Diaz filed a pro se motion for early termination of
16 supervised release. See Doc. No. 276. Considering the totality of Defendant’s motion, the Court

17 finds that it is appropriate for the United States and the United States Probation Office for the

18 Eastern District of California to file a response, and for Defendant to be given the opportunity to

19 file a reply. Given the difficulties and restrictions that have resulted from the Covid 19 pandemic,

20 the Court is receptive to any necessary modifications of the briefing schedule, particularly if a

21 stipulation between the parties can be reached.

22            Accordingly, IT IS HEREBY ORDERED that:
23 1.         The United States and the United States Probation Office for the Eastern District of
24            California shall each file a separate response on the Court’s docket to Defendant’s motion
25            within twenty-one (21) days of service of this order;1
26
     1
       Factors identified in 18 U.S.C. § 3553 are to be considered in evaluating a request for early termination. To the
27   extent that the United States or the United States Probation Office opposes early termination, their response shall
     specifically address the relevant factors, in addition to any other relevant information or concerns. Additionally, the
28   Court will view a failure by either the United States or the Probation Office to file a response as meaning that the non-
     responding entity does not oppose Defendant’s motion for early termination of supervised release.
 1 2.         Defendant may file a reply to the United States’ response within seven (7) days of service
 2            of the United States’ response;2 and
 3 3.         The Clerk shall immediately serve a copy of this order and a copy of Defendant’s motion
 4            (Doc. No. 276) on the United States Probation Office for the Eastern District of California.
 5
     IT IS SO ORDERED.
 6

 7 Dated: June 23, 2021
                                                           SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     2
28    If, after review of the submissions of the parties, the Court determines that a hearing is necessary, the Court will set a
     hearing date at that time.

                                                                 2
